Citation Nr: 9915291	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  97-13 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for residuals of a right 
ankle disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


REMAND

The veteran served on active duty from October 1980 to June 
1982.

This case initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of September 1995 from 
the Atlanta, Georgia Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, in part, granted service 
connection for residuals of a right ankle injury, and 
assigned a noncompensable evaluation thereto.  Service 
connection was denied for residuals of a left ankle 
disability.  

In a Statement in Support of Claim dated December 21, 1995 
the veteran stated that he wished "to have my claim for C&P 
benefits re-opened" and requested "a re-evalution [sic]' 
because "my condition of the skeletal system has worsened.  
This condition is service connected and is currently rated at 
zero percent."  

VA Form 21-4138, Statement in Support of Claim, dated January 
17, 1996 reflects that the veteran stated that "I currently 
have a claim pending the receipt of a VA examination.  In 
addition I am also providing clinical notes for treatment to 
my ankles for my bilateral ankle instability which I contend 
should be service connected.  Please consider this evidence 
as part of my pending claim."

Following VA examination on January 27, 1996, which yielded a 
diagnosis of arthritis of the ankles with bone spur noted on 
the left side, by X-ray, a March 1996 rating action denied a 
compensable rating for residuals of a right ankle injury.  
The statement of the case (SOC) of May 1996 reflects that VA 
Form 21-4138 dated in April 1996 was accepted as a notice of 
disagreement (NOD) and in that document the veteran requested 
a personal hearing which was conducted in October 1996.  VA 
Form 9, Appeal to the Board, was received on that same date 
and indicates that the veteran requested a hearing before a 
member of the Board.  

A supplemental SOC (SSOC) was issued in February 1997.  A 
Hearing Officer's decision in February 1997 granted a 10 
percent rating for the service-connected right ankle 
disability.  

In this regard, since the appellant did not withdraw the 
increased rating claim after the grant of a higher 
evaluation, the case is still in appellate status because 
"on a claim for an original or increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  

The veteran failed to appear for a hearing scheduled on April 
13, 1998 before a traveling member of the Board.  

In a remand decision in July 17, 1998, the Board requested 
additional RO development of the issue of entitlement to an 
increased evaluation for the right ankle disorder.  This 
included contacting the veteran to obtain information, and 
then records, of treatment for his right ankle disorder.  By 
letter in August 1998 the RO wrote the veteran and requested 
that he provide such information.  However, the veteran never 
responded or provided such information.  

The duty to assist is not a one-way street.  When necessary 
or requested the veteran must cooperate with the VA in 
obtaining evidence.  If a veteran wishes help, he cannot 
passively wait for it in circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (reconsideration denied, 1 Vet. App. 406 (1991)).  In 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) it was noted 
that this was particularly true where "[t]he factual data 
required, i.e., names, dates and places, are straightforward 
facts and do not place an impossible or onerous task on 
appellant."  

In the July 1998 it was requested that a VA rating 
examination be conducted.  However, the record is not clear 
as to whether the veteran was afforded appropriate 
notification of that examination.  

An invoice dated on December 14, 1998 indicates that the 
veteran failed to appear for a VA examination scheduled for 
November 19, 1998.  Attached with the invoice is what appears 
to be a computer printout of a notification letter sent to 
the veteran's most recent address of record.  It appears that 
this notification letter is dated December 14, 1998 and that 
the scheduled examination date was November 16, 1998.  Thus, 
if this interpretation of the documents on file is correct, 
it appears possible that the veteran received notification of 
the examination nearly one month after the scheduled 
examination date.  

In the July 1998 remand it was stated that "the veteran 
filed a [NOD] in January 1996 with the RO's September 1995 
rating decision that denied service connection for a left 
ankle disorder.  This matter is referred to the RO to furnish 
[an SOC], so that the veteran may perfect his appeal on this 
matter."  

However, a report of contact dated December 22, 1998 
reflects that, after a review of the claim file, a rating 
specialist stated that such an NOD could not be located, 
noting that the Statement in Support of Claim dated in 
December 1995 requested an increase in the right ankle 
disability rating and that VA Form 21-4138 dated January 17, 
1996 made reference to a "pending claim" and contended 
that bilateral ankle disability should be service-connected 
but that this was not interpreted "as an NOD but rather as 
a request for reconsideration."  

A Development Worksheet dated December 22, 1998 reflects 
that a temporary folder for development of a reopened claim 
for service connection for residuals of a left ankle injury 
was to be established and that the time period for appealing 
the September 1995 rating action which originally denied 
service connection for that disability had expired.  A 
Development Worksheet date January 19, 1999 reflects that by 
letter of January 12, 1999 the veteran had been informed 
that to reopen the claim for service connection for 
residuals of a left ankle injury he had to submit new and 
material evidence.  

It appears that there has been disagreement between the RO 
and the Board as to whether past correspondence of the 
veteran constituted a valid NOD [which is required to 
initiate an appeal].  Thus, the veteran is hereby notified 
(inasmuch as the RO did not notify the veteran) that if he 
claims that the past correspondence referred to above 
constituted a valid NOD, initiating an appeal from the 
September 1995 denial of service connection for left ankle 
disability, this matter is a separately appealable issue.  
38 C.F.R. § 19.28 (1998) provides that "[w]hether [an NOD] 
is adequate is an appealable issue.  If [protest is made as 
to] an adverse determination made by the [RO] with respect 
to the adequacy of [an NOD], the claimant will be furnished 
[an SOC]."  

Here, the RO has made such an adverse determination but has 
not notified the veteran or his representative, inasmuch as 
an SSOC has not been issued since the July 1998 Board 
remand.  Accordingly, the veteran and his representative are 
hereby notified that should they disagree with the RO's 
determination that a timely NOD was not filed as to the 
September 1995 denial of service connection for left ankle 
disability, they must file a separate NOD as to this matter.  

"The Board's obligation to assess its own jurisdiction 
cannot come at the expense of the procedural rights [of a 
claimant] who has had no opportunity to present evidence or 
argument on that jurisdictional issue."  Marsh v. West, 11 
Vet. App. 468, 471 (1998) (citing Sutton v. Brown, 9 Vet. 
App. 553 (1996) and Bernard v. Brown, 4 Vet. App. 384 
(1993)).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should schedule the veteran for an 
examination by an orthopedist for the purpose of 
determining the nature and severity of his 
service-connected right ankle disability. 

The claims folder and a copy of this remand 
should be made available and reviewed by the 
examiner prior to the examination of the 
veteran.  

All indicated tests and studies should be 
performed.  These tests should include a 
complete test of the range of motion, in 
degrees, in all directions of the part affected.  
All findings should be reported.  The 
examination report should also reflect whether 
the affected part exhibits weakened movement 
attributable to the disability; and, if 
feasible, this determination should be expressed 
in terms of the degree of additional range of 
motion loss due to any weakened movement, excess 
fatigability or incoordination.  

The examiner should be asked to express an 
opinion on whether the veteran has pain in the 
affected area and, if so, whether the pain could 
significantly limit functional ability during 
flare-ups or when the affected joints are used 
repeatedly.  It should also, if feasible, be 
portrayed in terms of the degree of additional 
range of motion loss due to pain on use or 
during flare-ups.  

The examiner is also requested to evaluate and 
describe the effect the veteran's service-
connected disability may have on his industrial 
capability.  The examiner should review the 
veteran's entire medical history, prior to 
offering an assessment of industrial and social 
impairment directly due to his service-connected 
disability.  

The report of the examination should include a 
complete rationale for all opinions expressed.  

2.  If the veteran fails to report for VA 
examination, the RO should inform him of the 
requirements of 38 C.F.R. § 3.655 (1998), and 
give him an opportunity to explain any good 
cause he may have for missing the examination.  

3.  Following completion of the foregoing, the 
RO must review the claims folder and ensure that 
all of the foregoing development actions have 
been conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination reports 
do not include fully detailed descriptions of 
pathology and all test reports, special studies 
or adequate responses to the specific opinions 
requested, the reports must be returned for 
corrective action.  38 C.F.R. § 4.2 (1998) ("if 
the [examination] report does not contain 
sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 464 
(1992); and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

4.  Following completion of the above 
development, the RO should review the evidence 
and determine whether favorable action may be 
taken.  

To this end, the RO must consider the claims for 
increased disability evaluation in light of the 
principles set forth in DeLuca v. Brown, 8 Vet. 
App. 202 (1995) and with consideration given to 
any additional evidence that may have been added 
to the record.  In addition, consideration 
should be given to the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (1998).  

5.  If any determination remains adverse to the 
claimant, the appellant, and any representative, 
should be furnished a supplemental statement of 
the case in accordance with 38 U.S.C.A. § 7105 
(West 1991), which includes a summary of 
additional evidence submitted, fully cites 
applicable laws and regulations, and the reasons 
and bases for the decision reached.  The 
appellant, and representative, should be given 
the opportunity to respond thereto.  

6.  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all 
claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Veterans Appeals for additional development 
or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 
103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1997) (Historical 
and Statutory Notes).  In addition, VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, 
directs the ROs to provide expeditious handling 
of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03.

"[A] remand [by the Court or the Board] confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders . . . a remand [] imposes 
upon [VA] a concomitant duty to ensure compliance with the 
terms of the remand [and] [i]t matters not that the agencies 
of original jurisdiction as well as those agencies of the VA 
responsible for evaluations, examinations, and medical 
opinions are not under the Board as part of a vertical chain 
of command which would subject them to the direct mandates of 
the Board."  Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(in which a VA examination at which the claims file was made 
available had not been conducted as instructed in a Board 
remand).  

This is to put the veteran on notice, and in keeping with 
the VA's duty to assist, as announced in Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991), that at least in 
part the purpose of the examination requested in this remand 
is to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1998) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  

While this case is in remand status, the veteran and 
representative are free to submit additional evidence and 
argument on the questions at issue.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purpose of this REMAND is to further develop the record and 
the Board does not intimate any opinion, either factual or 
legal, as to the ultimate disposition warranted in this case.  
No action is required of the veteran until he receives 
further notice.  



		
	J. FUSSELL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


